DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 
paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2, line 3 and claim 4, line 4 recite the limitation "control device".  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.

Claim 5 recites “A control device that controls a motor that drives a mechanism of an industrial machine, the control device comprising the abnormality monitoring device according to claim 2.”  The broadest reasonable interpretation of claim 5 is a device that includes only the abnormality monitoring device according to claim 2.  In other words, if the abnormality monitoring device of claim 2 is disclosed by the prior art, then the control device of claim 5 is necessarily disclosed by the prior art.  To the extent 

In view of the disclosed subject matter as best understood by the examiner, the examiner suggests amending claim 5 as follows to address the above-identified 112(b) issues:

Claim 5.	A :
a control device comprising control information for controlling the motor or at least one detector attached to the mechanism generating detection information,
wherein each of the control information and the detection information is state information pertaining to drive of the mechanism; and
an abnormality monitoring device, comprising:
	at least one filter that extracts the state information pertaining to drive of the mechanism of the industrial machine using the motor, as a signal of at least one frequency band;
	an integrator that integrates an output in each frequency band of the filter; and
	an abnormality detection unit that detects abnormality based on an integrated value integrated by the integrator.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the 
examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 
102068077 B1), hereinafter Park, in view of Nanko et al. (JP H08159928 A), hereinafter Nanko.

Regarding claim 1, Park discloses: An abnormality monitoring device, (Park, e.g., pg. 1, para. [0002]; The present invention relates to a diagnostic apparatus for analyzing an abnormal state of a rotating machine) comprising:
	at least one filter that extracts state information (Park, e.g., pg. 4, para. [0007]; The motor current signal that has passed through the second variable bandpass filter (122) is input to the equipment operation mode determiner (150) that includes extracting various state information including an RMS value.  The equipment operation mode determiner (150) analyzes the motor current signal and displays pertaining to drive of a mechanism of an industrial machine using a motor, (Park, e.g., pg. 2, para. [0003]; In industrial sites, power comes from rotating body machinery) as a signal of at least one frequency band; (Park, e.g., pg. 6, para. [0004]; the rotary machine diagnostic apparatus according to an embodiment of the present invention receives two acceleration signals and a driving motor current signal perpendicular to each other, and converts the time reference signals into frequency bands and orders through angle resampling.)
		an abnormality detection unit that detects abnormality (Park, e.g., fig. 1, facility status determination module (160); pg. 4, para. [0007]; The operation state of the motor identified in the equipment operation mode information (510) is input to the equipment state determination module (160), and the vibration of the frequency domain and the vibration converted into the current signal and the order region with reference to the equipment operation state, and by combining the current signals, the abnormal state of the rotating machinery can be judged by comparing with the normal state.)	
Park is not relied upon as explicitly disclosing:
an integrator that integrates an output in each frequency band of the filter; and
an abnormality detection unit that detects abnormality based on an integrated value integrated by the integrator.
	However, Nanko further discloses: 
an integrator that integrates an output (Nanko, e.g., fig. 1, integrator (30); pg. 4, para. [0005]; the output of the high pass filter (20) is integrated by the integrator (30) to be converted into a velocity signal) in each frequency band of the filter; and (Nanko, e.g., pg. 3, para. [0007]; From the vibrational aspect of the rotating machine, it is possible to determine the type of machine defect depending on the vibration frequency band of the rotating machine.  That is, in the present invention, when the rotation frequency of the rotating device is fr, 0 Hz to 5 fIn the low frequency band up to r, abnormal vibration is caused by rotor eccentricity, shaft misalignment, shaft bending, and loose hardware.)
an abnormality detection unit that detects abnormality based on an integrated value integrated by the integrator. (Nanko, e.g., fig. 1, integrator (30); pg. 4, para. [0004 - 0005]; FIG. 1 is a schematic 
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Park’s abnormality detection apparatus that extracts state information as a signal of a frequency band pertaining to an industrial motor with Nanko’s abnormality detection based on an integration of an output in each frequency band of the filter because Nanko teaches the discernment of abnormality through the calculation of nonlinear dynamics. (Nanko, e.g., pg. 4, para. 1 – 5; if there is eccentricity in the rotator, the fr component becomes very large, and if there is slack in the basic hardware, then fr becomes due to nonlinear dynamics.  It is based on the basic vibration theory that 2 and fr/3 components appear.  Further, in diagnosing the bearing, the acceleration signal is used as it is, but the bearing is abnormal, the ringing frequency (audible frequency) due to the structure of the bearing 

Regarding claim 3, Park in view of Nanko discloses: The abnormality monitoring device according to claim 1, wherein the state information (Park, e.g., pg. 4, para. [0007]; The motor current signal that has passed through the second variable band bandpass filter (122) is input to the equipment operation mode determiner (150) that includes extracting various state information including an RMS value) is detection information from at least one detector attached to the mechanism. (Park, e.g., pg. 4, para. [0007]; The equipment operation mode determiner (150) analyzes the motor current signal and displays the equipment operation mode information (510) for identifying the operation/stop of the motor, the load/no load, and the load state (520) indicating the increase or decrease of the load during operation can provide the operation state of the motor identified in the equipment operation mode information (510); examiner notes the synonymous lexicography of detector and “equipment operation mode determiner” and would necessarily require attachment to the motor).

	Regarding claim 4, Park in view of Nanko discloses: The abnormality monitoring device according to claim 3, wherein the abnormality detection unit (Park, e.g., fig. 1, facility status determination module (160); pg. 4, para. [0007]; The operation state of the motor identified in the equipment operation mode information (510) is input to the equipment state determination module (160), and the vibration of the frequency domain and the vibration converted into the current signal and the order region with reference to the equipment operation state, and by combining the current signals, the abnormal state of the rotating machinery can be judged by comparing with the normal state.) detects an abnormality value (Park, e.g., pg. 3, para. [0003]; When an abnormal condition occurs on the rotation system, vibration is further generated, and the abnormal condition is monitored by increasing the vibration component at an integer multiple of the rotation frequency; examiner notes that “integer multiple” is interpreted as synonymous with abnormality “value”.) 

	wherein the abnormality detection unit detects an abnormality value based on the integrated value and the control data of the control device that controls the motor.
	However, Nanko further discloses:
	based on the integrated value and (Nanko, e.g., pg. 2, para. [0003 - 0004]; The sensed vibration signal is filtered, integrated, and envelope-processed for each frequency band) the control data of the control device that controls the motor. (Nanko, e.g., pg. 2, para. [0003 – 0004]; data relating to the instantaneous level of vibration is collected and organized over a period of time and used to control the operation of rotating equipment.  In this case, the equipment management person receives the vibration data of the rotating device under test, compares the vibration data with the control data, and pays attention to the experience and ISO vibration standard of the equipment management person.).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Park in view of Nanko’s abnormality monitoring device detection information from the detector attached to the mechanism that detects an abnormality value with Nanko’s abnormality detection based on the integrated value and control data of the control device in conjunction with a motor because Nanko teaches the use of a piezoelectric type acceleration sensor to convert the abnormal vibration into readable data. (Nanko, e.g., pg. 4, para. [0004]; the piezoelectric type acceleration sensor converts the abnormal vibration of the rotating device into an electrical signal by utilizing the characteristic that the distribution of electric charge changes with stress deformation.).

	Regarding claim 6, Park discloses: An abnormality monitoring method, (Park, e.g., pg. 3, para. [0006]; Fig. 1 is a flow chart showing a main configuration and a signal processing method of a rotary machine diagnostic apparatus according to an embodiment of the present invention) comprising:
	extracting state information pertaining to drive of a mechanism of an industrial machine using a motor, (Park, e.g., pg. 4, para. [0007]; The motor current signal that has passed through the second variable bandpass filter (122) is input to the equipment operation mode determiner (150) that includes as a signal of at least one frequency band, (Park, e.g., pg. 6, para. [0004]; the rotary machine diagnostic apparatus according to an embodiment of the present invention receives two acceleration signals and a driving motor current signal perpendicular to each other, and converts the time reference signals into frequency bands and orders through angle resampling.) by using a filter; (Park, e.g., pg. 3, para. [0007]; A first variable bandpass filter (120).)
	Park is not relied upon as explicitly disclosing:
	integrating an output in each frequency band of the filter by using an integrator; and
	detecting abnormality based on an integrated value integrated by the integrator.
	However, Nanko further discloses:
integrating an output in each frequency band of the filter (Nanko, e.g., pg. 2, para. [0003]; The sensed vibration signal is filtered, integrated, and envelope-processed for each frequency band) by using an integrator; and (Nanko, e.g., fig. 1, integrator (30); pg. 4, para. [0005]; The signal processing process is divided into a low frequency signal processing process using a velocity signal and a high frequency signal processing process using an acceleration signal.  In the low frequency signal processing process, the amplified signal of the amplifier (10) is filtered by the high pass filter (20) to block the direct current component, and the output of the high pass filter (20) is integrated by the integrator (30) to be converted into a velocity signal.)
	detecting abnormality (Nanko, e.g., pg. 4, para. [0004]; This embodiment includes a vibration signal processing unit (120), a vector extraction unit (130) that extracts a shape vector after generating a spectrum from the vibration signal, and a neural network processing unit (140) that determines the cause of abnormality of the rotating device due to the neural network) based on an integrated value (Nanko, e.g., pg. 4, para. [0005]; A speed signal obtained by integrating the acceleration signal is used for diagnosing the rotor and the gear, and an acceleration signal is used for diagnosing the bearing.) integrated by the integrator. (Nanko, fig. 1, integrator (30).)
Nanko, e.g., pg. 3, para. [0005]; the present invention processes a velocity signal and an acceleration signal in a low frequency band and a high frequency band of a vibration signal generated when the reference rotating device vibrates.  Generating a spectrum of the acceleration signal, analyzing the generated spectrum to extract a shape vector, training the neural network weights using the extracted shape vector.  There is provided a method of diagnosing whether or not there is an abnormality in a rotating device under test).

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of 
Nanko, in further view of Brandes et al. (US 2014/0121789 A1), hereinafter Brandes.

	Regarding claim 2, Park in view of Nanko is not relied upon as explicitly disclosing:
	The abnormality monitoring device according to claim 1, wherein the state information is control information of the control device that controls the motor.
However, Brandes further discloses: The abnormality monitoring device according to claim 1, wherein the state information is control information of the control device that controls the motor. (Brandes, e.g., fig. 2, controller (204); para. [0036 – 0037]; some control data structures can also represent particular devices being monitored and/or controlled by controller (204).  For example, a given control data structure may represent a motor or associated motor drive, and can comprise multiple parameters or tags representing the drive’s current operational statuses, parameter values, configuration settings, or other state information for the motor or drive.  These device statuses can be read from the 
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Park in view of Nanko’s abnormality monitoring device utilizing at least one filter to extract state information pertaining to a drive mechanism as a signal of at least one frequency band, an integrator to integrate an output in each frequency band of the filter, and an abnormality detection unit that detects abnormality based on an integrated value with Brandes’ state information consisting of control information of the control device controlling the motor because Brandes teaches the use of controller tags to maintain a database of control data structures, such as state information for the motor drive. (Brandes, e.g., para. [0036]; Controller tags are data structures that reference a data item or memory location within the controller (e.g., an input value, an output value, or an internal data register).  A controller tag can be configured to be of a specified data type, such as binary, floating point, integer, double integer, string, etc.  During development, controller tags can be created and maintained in a tag database (232).  According to one or more embodiments of the present disclosure, some control data structures can also represent particular devices being monitored and/or controlled by controller (204).  For example, a given control data structure may represent a motor or associated motor drive, and can comprise multiple parameters or tags representing the drive’s current operation statuses, parameter values, configuration settings, or other state information for the motor drive.  These devices statuses can be read from the control data structure by control program (228) and used to facilitate automated decision making in connection with control of the controlled process (226).  Control program (228) and its associated control data structures (230) serve to regulate controlled process (226) via the I/O interfaces (218).) 

Claim 5 recites a control device that controls a motor that drives a mechanism of an industrial machine, the control device comprising the abnormality monitoring device according to claim 2.  The broadest reasonable interpretation of claim 5 is a device that includes only the abnormality monitoring  rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Nanko and Brandes for reasons identical to those set forth above in connection with claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
US 3582928 A to Gaertner relates to an impending failure indication device for bearings.
US 20210175827 A1 to Ohno et al. relates to an electric motor control method and device.
US 20040139134 A1 to Feather, Jr. et al. relates to a dynamic command filter.
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/E.S.V./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863